Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark A. Bailey, on July 27, 2022.

Amend claims 1, 12, 24, and 28 as shown below.
Cancel claims 2, 13, and 25.

1. 	(Currently amended) A method of maturing an antigen presenting cell (APC), comprising  contacting an immature APC in vitro with an effective amount of a composition comprising [[an]] isolated or purified  indole, and permitting maturation of the APC.

12. 	(Currently amended) A method of promoting anti-inflammatory phenotype, comprising  contacting an immature antigen presenting cell (APC) in vitro [[to]] with a composition comprising [[an]] isolated or purified  indole.

24. 	(Currently amended) A method of promoting development of a T regulatory cell (Treg) from a naive T cell, comprising  contacting the naive T cell to an antigen presenting cell (APC) that has been conditioned in vitro or ex vivo with a composition comprising [[an]] isolated or purified  indole.

28. 	(Currently amended) The method of Claim 24, wherein the indole-conditioned APC is produced by contacting an immature APC to the composition comprising the isolated or purified  indole and permitted to mature.

The following is an examiner’s statement of reasons for allowance:
The claims are limited to contacting APC in vitro with isolated or purified indole.  The amendments above remove the term “an” specifically to remove the class of indole compounds from the scope of the claims and limit the claims to the indole compound itself.  As such, this particular AHR ligand is not obvious to contact for a purpose of maturing an APC cell.  While indole is a known AHR ligand, the particular effect of such contact would be unclear and there is no particular motivation to select and isolate indole in vitro.
Claims 1, 3-6, 10-12, 14-18, 20, 21, 24, 26, and 28-31 are allowed.
Claims 2, 7-9, 13, 19, 22, 23, 25, and 27 are cancelled. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628